 



EXHIBIT 10.1
2002 STOCK INCENTIVE PLAN
OF
AMETEK, INC.
RESTRICTED STOCK AGREEMENT
(AMENDED AND RESTATED, JUNE 17, 2005)
     RESTRICTED STOCK AGREEMENT (“Agreement”), made as of April 27, 2005, by and
between AMETEK, Inc., a Delaware corporation (the “Company”), and Frank S.
Hermance (the “Recipient”).
W I T N E S S E T H :
     WHEREAS, the Company has adopted the 2002 Stock Incentive Plan of AMETEK,
Inc. (the “Stock Incentive Plan”), pursuant to which the Compensation Committee
of the Board of Directors of the Company (the “Committee”) may, inter alia,
award shares of the Company’s common stock, par value $0.01 per share
(“Shares”), to such key employees of the Company as the Committee may determine,
and subject to such terms, conditions and restrictions as the Committee may deem
advisable;
     WHEREAS, the Company and the Recipient are parties to a Termination and
Change of Control Agreement, dated as of May 18, 2004, as it may be amended from
time to time (the “Termination Agreement”); and
     WHEREAS, pursuant to the Stock Incentive Plan, the Committee has awarded to
the Recipient a restricted stock award covering 350,000 shares (the “Award”),
subject to the terms, conditions and restrictions set forth in the Stock
Incentive Plan and the Termination Agreement and

     
Page 1 of 7
  Restricted Stock Agreement April 2005 — amended

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Award was evidenced by a Restricted Stock Agreement made as of
April 27, 2005, by and between the Company and the Recipient (the “Initial
Restricted Stock Agreement”): and
     WHEREAS, the Company and the Recipient mutually desire to amend and restate
the Initial Restricted Stock Agreement, by deleting the provision for pro rata
vesting in the event of the Recipient’s retirement prior to the sixth
anniversary of the “Award Date” (as hereinafter defined), in order to reflect
the intent of the Committee;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
     FIRST: Pursuant to the Stock Incentive Plan, the Recipient has been awarded
on April 27, 2005 (the “Award Date”), a restricted stock award with respect to
350,000 Shares (the “Restricted Stock Award”, and such Shares, the “Restricted
Shares”), subject to the terms, conditions and restrictions set forth in the
Stock Incentive Plan, the Termination Agreement and in this Agreement.
Capitalized terms not otherwise defined in this Agreement shall have the same
meanings as defined in the Stock Incentive Plan.
     SECOND: The purchase price for the Restricted Shares shall be $0.01 per
Share, such amount to be withheld from the Recipient’s pay, no later than
60 days after the Award Date.
     THIRD: The Restricted Shares shall become nonforfeitable on the earliest to
occur of:

  (a)   the sixth anniversary of the Award Date if the Recipient is in the
continuous employ of the Company (or any successor or Affiliate of the Company)
through such sixth anniversary date;

     
Page 2 of 7
  Restricted Stock Agreement April 2005 — amended



 



--------------------------------------------------------------------------------



 



  (b)   the death or disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended) of the Recipient;     (c)   the Recipient’s
termination of employment by the Company (or any successor or affiliate) without
“Cause” (as defined in the Termination Agreement) or by the Recipient for “Good
Reason” (as defined in the Termination Agreement);     (d)   a “Change of
Control” (as defined in the Termination Agreement); or     (e)   the fair market
value of a Share equaling or exceeding a target price (the “Target Price”) of
200% of the closing price of a Share on the Award Date on the New York Stock
Exchange, on each of five consecutive trading days occurring during the period
beginning on the day after the Award Date and ending on the sixth anniversary of
the Award Date. For purposes hereof, notwithstanding any other provision of the
Stock Incentive Plan, the fair market value of a Share on any given day shall be
the closing price on that day on the stock exchange or market on which the
Shares are primarily traded.

Except to the extent, if any, that the Restricted Shares shall have become
nonforfeitable pursuant to the foregoing provisions of this paragraph THIRD, if
the Recipient shall voluntarily or involuntarily leave the employ of the Company
and its Affiliates prior to the sixth anniversary of the Award Date, the
Restricted Shares (and any dividends, distributions and adjustments retained by
the Company with respect thereto) shall be forfeited and the consideration paid
pursuant to paragraph SECOND of this Agreement shall be returned to the
Recipient.
     FOURTH: Restrictions shall be imposed on a transfer of the Restricted
Shares, and the Company shall place a stop order with the transfer agent against
any transfer of such Shares and shall retain the stock certificate representing
such Shares, until such time as the Restricted Shares shall become
nonforfeitable in accordance with Paragraph THIRD. Prior to the lapse of the
restrictions on the transferability of the Restricted Shares, the Recipient
shall have all other rights and privileges of a beneficial and record owner with
respect to such Shares, including,

     
Page 3 of 7
  Restricted Stock Agreement April 2005 — amended

 



--------------------------------------------------------------------------------



 



without limitation, voting rights and the right to receive dividends,
distributions and adjustments with respect to such Shares; provided, however,
that any dividends, distributions and adjustments with respect to the Restricted
Shares, plus interest credited on any such dividends, shall be retained by the
Company for the Recipient’s account and for delivery to the Recipient, together
with the stock certificate representing such Shares, only as and when such
Restricted Shares have become nonforfeitable. For purposes of this paragraph
FOURTH, interest shall be credited from the date a dividend with respect to the
Restricted Shares is made to the date on which the Company distributes such
amounts to the Recipient, at the five-year Treasury Note rate, plus 0.5%, as
such rate is set forth in the Wall Street Journal as of the first business day
of each calendar quarter.
     FIFTH: If prior to the expiration or lapse of all of the restrictions and
conditions on the Restricted Shares under this Agreement, there shall be
declared and paid a stock dividend upon the Restricted Shares or if the
Restricted Shares shall be split up, converted, exchanged, reclassified or in
any way substituted for, the Recipient shall receive, subject to the same
restrictions and conditions as the original Restricted Shares subject to this
Agreement, the same securities or other property as are received by the holders
of the Company’s Shares pursuant to such stock dividend, split up, conversion,
exchange, reclassification or substitution. If the Recipient receives any
securities or property of the Company (or any acquiring entity) pursuant to this
Paragraph FIFTH, such securities or other property shall thereafter be deemed to
be “Shares” and “Restricted Shares” within the meaning of this Agreement. In the
event of any transaction to which this Paragraph FIFTH applies (other than a
stock dividend), the Committee (or the Company, if the Committee no longer
exists) shall adjust the Target Price in Paragraph THIRD, subparagraph (d), to
take into account the effect of the transaction.

     
Page 4 of 7
  Restricted Stock Agreement April 2005 — amended

 



--------------------------------------------------------------------------------



 



     SIXTH: If, with respect to the Restricted Shares (and any dividends,
distributions and adjustments to such Shares), the Company (or any successor or
Affiliate) shall be required to withhold amounts under applicable federal, state
or local tax laws, rules or regulations, the Recipient shall be permitted to
elect to (i) have the Company (or successor or Affiliate) deduct and withhold
such amounts from any cash payment to be made by the Company (or successor or
Affiliate) to the Recipient (whether or not under this Agreement) or to such
other person with respect to whom such withholding may arise; (ii) make payment
in cash to the Company (or successor or Affiliate) in such amount as is required
to be withheld, (iii) have the Company withhold such number of Restricted Shares
as shall have a Fair Market Value, valued on the date on which such withholding
requirement arises, equal to the amount required to be withheld, or (iv) deliver
to the Company Mature Shares already owned by the Recipient and having a Fair
Market Value, valued on the date on which such withholding requirement arises,
equal to the amount required to be withheld. Any such election shall be made
within five (5) business days after the Restricted Shares shall become
nonforfeitable pursuant to such procedures as are established by the Company for
this purpose. If the Recipient fails to make any such election within such five
(5) business days or the Recipient fails to satisfy its withholding obligations
within thirty (30) days after the Restricted Shares shall become nonforfeitable,
the Company shall satisfy its withholding obligations by withholding the number
of Restricted Shares as described in, and determined pursuant to, clause
(iii) above, which Restricted Shares shall be liquidated by the Company in order
for the Company to satisfy its withholding obligations. Pending the election and
payment by the Recipient of the withholding obligations, the Recipient hereby
grants to the Company a security interest in a number of Restricted Shares
having a Fair

     
Page 5 of 7
  Restricted Stock Agreement April 2005 — amended

 



--------------------------------------------------------------------------------



 



Market Value, valued on the date on which such withholding requirement arises,
equal to the amount required to be withheld.
     SEVENTH: The Company and the Recipient each hereby agrees to be bound by
the terms and conditions set forth in the Stock Incentive Plan.
     EIGHTH: Any notices or other communications given in connection with this
Agreement shall be sent either by registered or certified mail, return receipt
requested, or by overnight mail, or by facsimile, to the indicated address or
number as follows:

             
 
           
 
  If to the Company:   AMETEK, Inc.
37 North Valley Road — Building 4
P.O. Box 1764
Paoli, PA 19301
Facsimile: 610-296-3412
Attention: Corporate Secretary    
 
           
 
  If to the Recipient:   Frank S. Hermance
1300 Meadow Lane
Berwyn, PA 19312
Facsimile: 610-651-5969    

or to such changed address or number as to which either party has given notice
to the other party in accordance with this Paragraph EIGHTH. All notices shall
be deemed given when so mailed, or if sent by facsimile, when electronic
confirmation of the transmission is received, except that a notice of change of
address shall be deemed given when received.
     NINTH: This Agreement, the applicable provisions of the Termination
Agreement (including but not limited to Section 4 thereof) and the Stock
Incentive Plan constitute the whole agreement between the parties hereto with
respect to the Restricted Stock Award.
     TENTH: This Agreement shall not be construed as creating any contract of
employment between the Company and the Recipient.

     
Page 6 of 7
  Restricted Stock Agreement April 2005 — amended

 



--------------------------------------------------------------------------------



 



     ELEVENTH: This Agreement shall inure to the benefit of, and be binding on,
the Company and its successors and assigns, and shall inure to the benefit of,
and be binding on, the Recipient and his heirs, executors, administrators and
legal representatives. This Agreement shall not be assignable by the Recipient.
     TWELFTH: Except as required by Delaware corporate law, this Agreement shall
be subject to and construed in accordance with, the laws of the State of New
York without giving effect to principles of conflicts of law.
     THIRTEENTH: This Agreement supersedes the Initial Restricted Stock
Agreement in its entirety.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

     
AMETEK, INC.
   
 
   
By: /s/ Henry J. Policare           
 
   
Henry J. Policare
Assistant Secretary
Dated: June 17, 2005
   

            Recipient
      /s/ Frank S. Hermance       Frank S. Hermance           

     
Page 7 of 7
  Restricted Stock Agreement April 2005 — amended

 